DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a power device, and a power device that is larger in heating value … than a power module including the power device. It is unclear how a power device can have a larger heating value than a power module including the power device. Claim 4 is interpreted such that the first electric 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUCHIGAMI (JP 2007218534).
Regarding claim 1, 
Referring to Figs. 1, 2, annotated Fig. 5, Fuchigami teaches an outdoor unit 1 for a refrigeration apparatus, the outdoor unit  comprising: a compressor 31 configured to compress a refrigerant; a fan 40, 41 configured to provide air flows A, the fan being higher in heightwise position than the compressor; a first electric component 80 configured to control a driven state of the compressor (see par. 51); a second electric component 82 configured to control a driven state of the fan (see par. 52); a board part including a first portion on which the first electric component 80 is mounted (not labeled), and a second portion on which the second electric component 82 is mounted (not labeled); a first cooler (e.g. the cooler comprising at least fins 75) thermally connected to the first electric component and 

    PNG
    media_image1.png
    469
    353
    media_image1.png
    Greyscale

Regarding claim 2,
Fuchigami teaches a second cooler (e.g. the cooler comprising at least fins 77) thermally connected to the second electric component (see par. 52) and configured to cool the second electric 
Regarding claim 4,
Fuchigami teaches wherein the first electric component includes a power device (e.g. an inverter) that is larger in heating value upon energization than the second electric component or a power module including the power device (e.g. as the inverter has a higher heating value when it is energized than the second electric component).
Regarding claim 7,
Fuchigami teaches an electric component box 10 housing therein the board part, the electric component box 10 being disposed in the casing, wherein the electric component box has in its top face an exhaust port 61 (see par. 56) through which air is discharged, and the exhaust port is lower in heightwise position than the fan and higher in heightwise position than the first heat radiating fins (see Fig. 1).
Regarding claim 8,
Fuchigami teaches wherein the electric component box includes a cover part 12c spaced apart from the exhaust port, located on an upper side of the electric component box, and configured to suppress entry of liquid into the exhaust port (see par. 39).
Regarding claim 9,
Referring to annotated Fig. 5, Fuchigami teaches wherein the board part includes a first board (e.g. the first arrow) and a second board (e.g. the second arrow), the first portion is disposed on the first board, and the second portion is disposed on the second board.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami in view of KIMURA (JP 2003188321).
Regarding claim 3,
Fuchigami does not teach wherein the first heat radiating fins of the first cooler are arranged with a first fin pitch, the second heat radiating fins of the second cooler are arranged with a second fin pitch, and the first fin pitch is shorter than the second fin pitch.
Kimura, directed to a heat sink with radiating fins, teaches wherein a first heat radiating fins (e.g. those on a relatively upwind side) are arranged with a first fin pitch (see par. 12), a second heat radiating fins (e.g. those on a relatively downwind side) are arranged with a second fin pitch (see par. 12), and the first fin pitch is shorter than the second fin pitch (see par. 12). Kimura teaches that in such an arrangement, an advantage is provided wherein an ineffective cooling of elements on a downwind side via heating of airflow at an upwind side is avoided (see pars. 7, 12). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Fuchigami by Kimura with the motivation of avoiding an ineffective cooling of radiating fins on a relative downwind side via heating of airflow at radiating fins at a relative upwind side.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami in view of Kawabata (US 2005/0098300).
Regarding claim 5,
Fuchigami does not teach wherein the first cooler further includes a heat pipe in which a coolant for heat exchange with the first electric component is sealed, and the heat pipe is interposed between the first electric component and the first heat radiating fins, and is thermally connected to the first electric component and the first heat radiating fins.
Kawabata, directed to a cooler, teaches wherein the use of a heat pipe (e.g. heat pipe 5), in which a coolant for heat exchange with a first electric component 30 (see par. 87) is sealed (see par. 88), and the heat pipe is interposed between the first electric component and heat radiating fins 3, and is thermally connected to the first electric component and the first heat radiating fins.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Fuchigami by Kawabata with the motivation of further cooling the electric components. 
Regarding claim 6,
Fuchigami as modified above does not teach wherein the heat pipe is disposed with its longitudinal axis extending horizontally.
It is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C).
Here, the position of the heat pipe relative to a horizontal is unpatentable because shifting the position of the heat pipe would not have modified the operation of the device. Further, that particular placement of the heat pipe is an obvious matter of design choice. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763